Burns, J.
A circuit court judge, sitting without a jury, found the defendant guilty of attempting to take indecent liberties with a child under the age of 16 years. CLS 1961, § 750.336 (Stat Ann 1954 Eev § 28.568). Defendant appeals, claiming that the evidence failed to establish his guilt beyond a reasonable doubt. The relevant facts are as follows.
On June 27, 1964, the allegedly molested female child was in the automotive department of a Grand Eapids discount store, with h,err father and her brother. The child, aged 9 at the time 'of the trial, testified that she became separated from her father and brother for about 2 minutes. During this interval the defendant, an employee of the store, allegedly took her hand, placed it on his private parts and then placed his hand on her private parts. After the family arrived home the girl informed her father what had happened. He returned to the *88store and questioned the defendant regarding the allegations made by his daughter. Defendant denied the accusations.
At trial the defendant testified that he held the little girl’s hand, gave her a soft pat and a little push on her behind and told her to catch her father. He denied that he touched her private parts or that he placed her hand on his private parts.
During the trial of this case defendant admitted pleading guilty to previous unrelated offenses, the most recent of which involved his indecent exposure to several girls of different ages.
The testimony offered by the girl, if believed by the fact finder, proved every element of the crime charged. It is not our function to assume the role of the trial judge by substituting our judgment for his.
“The trial court saw and heard the witnesses and was best able to judge the credibility to be accorded their testimony. People v. Beath [1936], 277 Mich 473. Defendant was represented by able counsel, and the conflicting testimony appears to have been fairly submitted to the court. From a careful examination of the record, we are convinced that the guilt of defendant was established beyond a reasonable doubt.” People v. Eger (1941), 299 Mich 49, 55.
Affirmed.
Holbrook, P. J., and Wise, J., concurred.